PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LIU, Zhichong
Issue Date: January 1, 2019
Application No. 29/631,496
Patent No. D837127
Filed: 29 Dec 2017
For: VEHICLE WHEEL
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed February 24, 2022, requesting issuance of duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The Office of Data Management is directed to issue duplicate Letters Patent.

The $210 fee for the petition under 37 CFR 1.182 has been charged to petitioner’s deposit account.

Telephone inquiries concerning this decision may be directed to Terri Johnson at (571) 272-2991.  Inquiries regarding the issuance of duplicate Letters Patent may be directed to Rochaun Hardwick in the Office of Data Management at (703) 756-1411.

A copy of this decision is being sent to Office of Data Management for issuance of duplicate Letters Patent.



/Terri Johnson/
Terri Johnson
Paralegal Specialist
Office of Petitions

cc:	Rochaun Hardwick, Randolph Square, 9th Floor, Room D33 (Fax No. (571) 270-9958)